Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in terminating Mr. Somogye’s obligations to pay maintenance and utility expenses for the marital residence. Under a stipulation, those obligations were to continue only until Mrs. Somogye completed a course as a court stenographer and became fully employed. Since Mrs. Somogye quit the course before completing it, she prevented the occurrence of the condition upon which her husband’s obligations would cease. Family Court also properly denied Mrs. Somogye’s petition for upward modification of child support because she failed to establish that there had been a substantial change of circumstances (see, Matter of Boden v Boden, 42 NY2d 210) or that the children’s needs are not being met (see, Matter of Brescia v Fitts, 56 NY2d 132). (Appeal from order of Erie County Family Court, Sedita, Jr., J.—modify maintenance.) Present—Denman, J. P., Green, Balio, Lawton and Davis, JJ.